IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

BALL METAL BEVERAGE
CONTAINER CORP.,
Civil Action No. 3:12-cv-0033 (WHR)
Plaintiff/Counterclaim Defendant,
v.
CROWN PACKAGING TECHNOLOGY, z ORDER
INC. AND CROWN CORK & SEAL USA,
INC.,
Defendants/Counterclaim Plaintiffs
vi

REXAM BEVERAGE CAN COMPANY

Counterclaim Defendant.

Upon the motion of Ball Metal Beverage Container Corp. and Rexam Beverage Can
Company, for good cause shown and pursuant to the Protective Order in this case (Dkt. 15) and
Local Rule 5.2.1(a), Ball and Rexam are hereby granted leave to file under seal unredacted
versions of their Reply Memoranda in support of their Motions for Summary Judgment on
Infn`ngement (Doc. 84) and Validity (Doc. 85) and of exhibits to such Reply Memoranda that

contain Protected Materials.

SO ORDERED.

Date: l~¢j'~t°i M©

Judge Walter H. Rice

